                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JULIE ANNE WAIT,                         :

       Plaintiff,                        :

vs.                                      :      CA 18-0201-MU

ANDREW M. SAUL,                          :
Commissioner of Social Security,
                                         :
       Defendant.

                                      JUDGMENT

       In accordance with the memorandum opinion and order entered on this date, it is

hereby ORDERED, ADJUDGED, and DECREED that Plaintiff be awarded attorney’s fees

in the amount of $2,118.71 under the Equal Access to Justice Act, representing

compensation for 10.65 hours of service by William T. Coplin, Jr., Esquire, at the cost-of-

living-adjusted rate of $198.94, as well as court costs of $400.00 and expenses of $20.85;

the total EAJA award due and owing Plaintiff is $2,539.56.

       DONE this the 27th day of December, 2019.

                                    s/P. Bradley Murray
                                   UNITED STATES MAGISTRATE JUDGE
